Mr. JUSTICE THOMAS J. MORAN specially concurring: Contrary to the opinion of the majority, I believe that plaintiffs only issue before us is one of procedure. In light of the Rial court’s finding that the second amended complaint stated a cause of action, plaintiff argues that it was error to allow defendant’s motion to dismiss, contending that the dismissal summarily disposed of its case on the merits, a disposition which could not properly be reached by a motion to dismiss. Plaintiff’s position would have merit if the court relied only upon Section 45 of the Civil Practice Act. (Ill. Rev. Stat. 1969, ch. 110, sec. 45.) The cause of action herein, however, is founded upon a lease attached as an exhibit of the pleadings. Paragraph nine of the lease expressly defeats the allegation set forth in the second amended complaint and subjects the cause of action to dismissal under Section 48 (1) (i) of the Civil Practice Act. Ill. Rev. Stat. 1969, ch. 110, sec. 48(1) (i). It is on this basis that I join in the affirmance of the judgment appealed.